USCA11 Case: 20-14823    Date Filed: 08/18/2021   Page: 1 of 6



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14823
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:94-cr-00007-RWS-JCF-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

TERRY J. COLLEY,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (August 18, 2021)

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-14823            Date Filed: 08/18/2021       Page: 2 of 6



       Terry Colley appeals the district court’s denial of his motion for

compassionate release, filed pursuant to 18 U.S.C. § 3852(c)(1)(A), as modified by

§ 603(b) of the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194. He asserts

that the district court abused its discretion (1) by improperly concluding that it did

not have the authority to consider a statutory change that eliminated mandatory

stacking of offenses, (2) by considering his arguments in support of compassionate

release on a piecemeal basis rather than collectively and by failing to consider

other factors under the U.S.S.G. § 1B1.13’s “catchall” provision, and (3) by

misstating the facility where he was imprisoned. After careful review, we affirm.1

       It is well established that a district court has no inherent authority to modify

a defendant’s sentence and may do so “only when authorized by a statute or rule.”

United States v. Puentes, 803 F.3d 597, 605–06 (11th Cir. 2015). Prior to the First

Step Act, 18 U.S.C. § 3582(c)(1)(A) allowed the district court to reduce a

prisoner’s term of imprisonment upon motion of the Director of the Bureau of

Prisons (BOP), after considering the factors set forth in 18 U.S.C. § 3553(a), if it

found that extraordinary and compelling reasons warranted such a reduction. The

First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow the court to reduce a



1
  We review a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion for an abuse of
discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). The district court abuses
its discretion if it applies an incorrect legal standard, follows improper procedures in making the
determination, or makes clearly erroneous factual findings. United States v. Barrington, 648
F.3d 1178, 1194 (11th Cir. 2011).
                                                2
            USCA11 Case: 20-14823           Date Filed: 08/18/2021       Page: 3 of 6



defendant’s term of imprisonment also upon motion of the defendant, after the

defendant had fully exhausted all administrative rights to appeal a failure of the

BOP to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier. See First Step Act § 603; 18 U.S.C. § 3582(c)(1)(A). The court must find

that extraordinary and compelling reasons warrant such a reduction, consider the §

3553(a) factors “to the extent that they are applicable,” and find that a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission.2 Id. The exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A) is not

jurisdictional. Harris, 989 F.3d at 911.

       The policy statements applicable to § 3582(c)(1)(A) are found in U.S.S.G.

§ 1B1.13, which, notably, has not been amended since the First Step Act was

passed and refers only to a sentence reduction upon a motion from the BOP

Director. See U.S.S.G. § 1B1.13. The commentary to § 1B1.13 states that

extraordinary and compelling reasons exist under any of the circumstances listed,

provided that the court determines that the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g). See



2
  An appellant’s failure to plainly and prominently raise an issue on appeal by not “devot[ing] a
discrete, substantial portion of his argumentation to that issue” abandons the issue. United States
v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003). Accordingly, Colley has abandoned any
argument that the district court abused its discretion by not addressing the 18 U.S.C. § 3553(a)
factors because he does not make that argument at any point in his counseled brief. See id.
                                                 3
            USCA11 Case: 20-14823       Date Filed: 08/18/2021    Page: 4 of 6



id. § 1B1.13 & comment. (n.1). The commentary lists a defendant’s medical

condition, his age, and family circumstances as possible “extraordinary and

compelling reasons” warranting a sentence reduction. Id. § 1B1.13, comment.

(n.1).

         A defendant’s medical condition may warrant a sentence reduction if he

(1) has a terminal disease or (2) is suffering from a physical or mental condition

that diminishes his ability to provide self-care in prison and from which he is not

expected to recover. Id., comment. (n.1(A)). Deteriorating mental or physical

health resulting from the aging process also may constitute an extraordinary or

compelling reason for granting a sentence reduction. Id. A prisoner’s age may be

an extraordinary or compelling reason if the prisoner (1) is at least 65 years old,

(2) is experiencing a serious deterioration in physical or mental health because of

the aging process, and (3) has served at least 10 years or 75 percent of his term,

whichever is less. Id., comment. (n.1(B)).

         A prisoner’s rehabilitation is not, by itself, an extraordinary and compelling

reason warranting a sentence reduction. Id., comment. (n.3). The commentary

also contains a catch-all provision for “other reasons,” which provides that a

prisoner may be eligible for a sentence reduction if, “[a]s determined by the

Director of the Bureau of Prisons, there exists in the defendant’s case an




                                            4
          USCA11 Case: 20-14823       Date Filed: 08/18/2021   Page: 5 of 6



extraordinary and compelling reason other than, or in combination with,” the other

specific examples listed. Id., comment. (n.1(D)).

      We recently concluded that the policy statement in § 1B1.13 is applicable to

all motions filed under § 3582(c)(1)(A), including those filed by prisoners, and

thus, that “district courts may not reduce a sentence under Section 3582(c)(1)(A)

unless a reduction would be consistent with [§] 1B1.13.” United States v. Bryant,

996 F.3d 1243, 1262 (11th Cir. 2021). We also held that district courts do not have

the discretion under the catch-all provision to develop other reasons outside of

those listed in § 1B1.13 that might justify a reduction in a defendant’s sentence.

Id. at 1263–65.

      The district court here did not abuse its discretion by determining that Colley

had failed to demonstrate an extraordinary and compelling reason for granting

compassionate release. First, Colley is incorrect that it should have considered the

changes to the stacking provision of 18 U.S.C. § 924(c) because statutory changes

are not listed as an extraordinary and compelling reason under U.S.S.G. § 1B1.13.

See Bryant, 996 F.3d at 1248, 1262.

      Next, Colley is incorrect that the district court improperly considered his

arguments separately because the “catchall” provision of § 1B1.13 allows only the

BOP director to determine what “other reasons” would warrant release, not the

district court. See Bryant, 996 F.3d at 1263–64. Here, the district court evaluated


                                          5
          USCA11 Case: 20-14823       Date Filed: 08/18/2021    Page: 6 of 6



his medical-condition argument separate from his arguments about his

rehabilitation and the statutory changes to § 924(c). It correctly did not attempt to

determine that his medical condition combined with his other arguments

constituted an extraordinary and compelling reason under the catchall provision of

U.S.S.G. § 1B1.13. The district court was also correct that Colley’s medical

conditions—obesity and hypertension—did not constitute an extraordinary and

compelling reason because it did not meet the criteria in § 1B1.13. U.S.S.G.

§ 1B1.13, comment. (n.1(A)).

      Lastly, although the district court appears to have overlooked that Colley

changed facilities after filing his motion for compassionate release, any error was

harmless, as the district court based its decision on the extent to which his medical

conditions increased his risk of severe illness if he caught COVID-19, rather than

his risk of catching COVID-19 based on where he was incarcerated.

      Therefore, the district court did not abuse its discretion and we affirm.

      AFFIRMED.




                                          6